166 Ga. App. 228 (1983)
303 S.E.2d 776
WALKER
v.
CITY OF MACON et al.
65310.
Court of Appeals of Georgia.
Decided April 7, 1983.
Lonzy F. Edwards, for appellant.
Joan E. Wooley, for appellees.
SOGNIER, Judge.
Walker appeals the superior court's denial of his petition for certiorari to that court.
Appellant has failed to follow the appeal procedures required in OCGA § 5-6-35 (formerly Code Ann. § 6-701.1) and his appeal must be dismissed. McCrary v. City of Atlanta, 158 Ga. App. 406 (280 SE2d 906) (1981); Bradfield v. Jackson, 156 Ga. App. 81 (274 SE2d 164) *229 (1980).
Appeal dismissed. Quillian, P. J., and Pope, J., concur.